Exhibit 10.1

OYO Geospace Corporation

FY 2011 Bonus Program

The FY 2011 bonus program is comprised of two different pools, or “Tiers.” No
bonuses are earned until after the company earns a 5% return on its Stockholders
Equity (referred to as the “Minimum Hurdle”), which allows the company to earn a
minimum pretax profit of approximately $6,828,000 before any bonus accruals
begin. The distributions of bonuses under the bonus program are submitted to the
Compensation Committee each year for approval.

Tier 1 - Employee Profit Sharing Plan

Participants:

This plan includes all employees of the company (except our Russian employees
who are rewarded under a small local plan). The Tier 1 program focuses each
employee toward maximizing the company’s profits, improving the company’s
cohesiveness and morale. The participants must have been employed by the company
for at least three months and be employed at the time of bonus disbursal.

Method of Accrual:

The company accrues bonus expense each month by dividing the Minimum Hurdle by
12 months (yielding a monthly Minimum Hurdle of $569,000). If the monthly
Minimum Hurdle is achieved, then 14.5% of any pretax profit in excess of the
monthly Minimum Hurdle is accrued and added to the bonus pool. In subsequent
months, the year-to-date financials are used. Therefore, the previous month’s
calculation plus the current month’s calculation are used to test the cumulative
monthly Minimum Hurdles required for the Bonus Plan. As a result the previous
month’s accrual may increase if the monthly Minimum Hurdle is reached, or
decrease if the current month’s Minimum Hurdle is not achieved. This process
continues every month until the end of the year.

The Tier 1 “Profit Sharing” level is capped at $1,700,000 for fiscal year 2011.
Monthly testing continues to insure the Tier 1 portion of the bonus plan remains
earned, and this portion of the bonus plan can decrease if the minimum level of
earnings is not attained in future months.

Distribution of the Tier 1 Bonus Pool:

The Tier 1 bonus pool is allocated to each department based upon each
department’s relative annual payroll as a percentage of the company’s total
annual payroll. Upon determining each department’s relative share of the Tier 1
bonus pool, a “recommended” calculation is made to distribute the Tier 1 bonus
allocation to each employee in the department based on such employee’s relative
annual payroll of the total department’s annual payroll. Each department’s
manager is allowed to increase or decrease the



--------------------------------------------------------------------------------

“recommended” calculation by up to twenty percent. This adjustment right gives
the manager an opportunity to set goals for their group, reward individuals who
“go beyond the call of duty” or withhold partial payment for those that cannot
or will not go the extra mile. However, every employee receives at least 80% of
the recommended amount.

Tier 2 - Management Bonus Plan

Participants:

Various management teams characterized by their level of responsibility and
capability of making a significant impact on the company are included in this
portion of the plan. These groups include an engineering group, manufacturing
group, executive officers and key employees responsible for profit and loss
centers as well as a few key employees that support key programs or activities
in the company. The number of eligible participants in each group could increase
or decrease based on individual performance, or as the relative size of each
department changes.

Method of Accrual:

There is no accrual for the Tier 2 portion of the bonus plan until the Tier 1
profit sharing plan is fully funded. After fully funding the Tier 1 plan, the
same 14.5% accrual rate continues whereby a bonus pool is set aside to fund the
Tier 2 management bonus plan. The cap for the Tier 2 bonus pool is $1,775,000.
Each individual will have goals and tasks to accomplish during fiscal year 2011.

Distribution of the Tier 2 Bonus Pool:

Other than the Compensation Committee which determines the amount of the
targeted bonus each executive officer will receive, the manager of each Tier 2
bonus plan participant must determine how much of the targeted bonus each
employee will receive.

 

-2-